DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s reply and amendment filed 12/28/2020, are acknowledged.  Claims 61-74 are pending.   Claims 64-74 are new.

Response to Arguments
	Applicant argues that Bordener merely describes state of the art processing step and that Example 1 thereof only produces a coating and not a composite structure solid material such as a countertop.  Reply at page 5.  This is not persuasive.  Bordener as a whole relates to the manufacture of a solid surface article.  Claim 61 and 62 merely require the provision of conditions for polymerization.  Under the broadest reasonable interpretation that would allow for simple drying or curing of the coating which would harden and meet a composite structural solid material.   This is done in Example 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 61, 63-67 and 70-74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Appleton et al. (WO 97/49761 A1) in view of Gabbay (US 2013/0195841) (“Gabbay II”) and Bordener (U.S. Patent No. 6,517,897).
Regarding claim 61 and 64, Appleton et al. teaches “a solid surface material with a filler and an antibacterial agent in a matrix of acrylic, unsaturated polyether or epoxy which has antibacterial effectiveness that can be restored when lost or diminished with time and use”.  Abstract.  In particular, Appleton et al. teaches that “[s]olid surface materials such as Corian®, which comprise a poly(methyl methacrylate) (PMMA) resin with ATH as a filler are useful for certain aspects of this invention”.  Page 3, lines 21-24.  “Fillers can be present in effective amounts from as low as about 20% to about 75% by weight.”  Page 4, lines 3-4.  Antibacterial agents include inorganic core particles including copper oxide.   See page 4, lines 7-25.  The and more.”  Page 4, lines 7-9 (emphasis added).  In particular, zinx oxide at about 70% and partially silver and sodium ion-exchanged zirconium phosphate at about 30% are disclosed. Appleton et al. also teaches that the antibacterial effectiveness on a working surface can be restored by sanding.   See page 16, lines 26-31.  Thus, it is implicit that a portion of the antibacterial is “surface exposed.”   
Appleton et al. does not teach “wherein said copper oxide is present at a concentration ranging from 15 to 50% w/w%” or “wherein the polymeric resin comprises thermoset resins catalyzed by a methyl ethyl ketone peroxide catalyst.”
Gabbay II similarly relates to incorporation of copper oxide in a polymeric resin to provide antimicrobial properties to the material.  Para. [0014].   To this end, Gabbay II teaches that “a master batch formulation is prepared at a concentration of between 20% and 40% copper oxide w/w for inclusion in the slurry state of a polymer for use”.  Para. [0012].  This, at a minimum, teaches or suggests a copper oxide-containing materbatch subsequently mixed with a slurry resin (current claim 61).  Gabbay also teaches that:
A typical formulation would comprise, in some embodiments, in addition to the copper oxide, a dispersant, for example a wax, and, if desired, a thermoplastic polymer, usually a polyolefin. The thermoplastic polymer assists the dispersing of the wax throughout the slurry. The wax serves to disperse the copper oxide and other additives evenly and finely in the formulation and to stabilize the dispersion.

Para. [0076] (emphasis added).  Take-away from the disclosure is at least two-fold.  First, the disclosure would teach or suggest the prior addition of “other additives” such as fillers before adding to the slurry because the copper oxide and other additives are both dispersed evenly and finely in the formulation.  Second, the disclosure reads on the “copper oxide particles uniformly dispersed.”  Gabbay also provides that:
or can be applied directly to the materials from which the surface material is constructed such as rubber (artificial and natural), urethane compounds, polymers, ceramics, composite stones or marbles, products used in the formation of table tops, and softer materials such as those used in floorings. 

Para. [0080].  This teaches or suggests “wherein a portion of said copper oxide particle are surface exposed.” 
Bordener relates to the manufacture of solid surface articles such as countertops from a composition of thermosetting resin.  See Abstract and Field of Invention.   The composition is a curable coating composition that includes 10-40% by volume of a solid particulate material.  See col. 2, lines 32-42.   “This particulate material, often referred to in the art as ‘chips’ or ‘granules,’ provides the cured composition with a stone-like appearance.”  Col. 4, lines 61-64.  “The granules can include colorants and fillers such as ATH.”  Col. 5, line 21.  ATH is generally known as alumina trihydrate and is a preferred filler.  See col. 5, lines 56-58.   Bordener further teaches the use of methyl ethyl ketone peroxide catalyst to prepare the coating composition.  See Example 1.  The catalyst was added to the resin after everything else and before distributing to a mold and curing (current claim 61). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Appleton et al. by incorporating copper oxide as taught by Gabbay II to introduce antimicrobial properties to the composition of Appleton et al.  In this regard, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).    
prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the combination of Appleton et al. and Gabbay II and Bordener, that the process and composite structural solid material as claimed would have been reached.  In this regard, Gabbay II and Bordener provide a more explicit disclosure of general process steps and materials thus making it more clear what Appleton et al and Gabbay I need not bother to describe because it was generally known in the art.  Furthermore, in view of the generic nature of the steps, changes in sequence of adding ingredients would be prima facie obvious.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)
	Regarding claim 70, Appleton et al. teaches counter tops.  See page 1, line 13. 
Regarding claim 71-72, Appleton et al. teaches that “[s]olid surface materials of this invention can also be produced by compression molding, injection molding or extrusion.”  Page 5, lines 19-21.

Claims 62, 68 and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Appleton et al. (WO 97/49761 A1) in view of Gabbay (US 2013/0195841) (“Gabbay II”) and Bordener (U.S. Patent No. 6,517,897) as applied to claims 56, 57, 59-61 and 63 above, and further in view of Gabbay (US 2005/0048131) (“Gabbay I”).
Teachings of Appleton et al., Gabbay II and Bordener are discussed above. 
Regarding claims 58 and 62, none of the references teach “copper oxide particles having a size ranging from 5 to 20 microns.”
Gabbay I “provides a method for imparting antiviral properties to a hydrophilic polymeric material comprising preparing a hydrophilic polymeric slurry, dispersing an ionic copper powder mixture containing cuprous oxide and cupric oxide in said slurry and then extruding or molding said slurry to form a hydrophilic polymeric material, wherein water-insoluble particles that release both Cu++ and Cu+ are directly and completely encapsulated within said hydrophilic polymeric material.”  Abstract.  “In preferred embodiments of the present invention said particles are of a size of between about 1 and 10 microns.”  Para. [0013].  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to further modify the teachings of Appleton et al., Gabbay II and Bordener by incorporating copper oxide as taught by Gabbay I to introduce antimicrobial properties to the composition of Appleton et al.  In this regard, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   Further, as stated similarly above, Gabbay I provides a more .   

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618